Citation Nr: 1432725	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability. 

2.  Entitlement to service connection for a right foot disability. 

3.  Entitlement to service connection for a left foot disability. 

4.  Entitlement to service connection for numbness of the bilateral upper extremities. 

5.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By a July 2007 rating decision, the RO, in part, denied service connection for right and left feet, left knee, and neck disabilities, and numbness of the bilateral lower and upper extremities.  The Veteran timely appealed this rating action to the Board.

Regarding the October 2009 decision, the Board notes that the Veteran filed a timely notice of disagreement (NOD) in November 2009. The RO provided a statement of the case (SOC) in May 2010.  A timely substantive appeal was not submitted, as the Veteran's appeal was provided in an October 2010 statement, but the RO appears to have accepted this submission as perfecting the Veteran's appeal. See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Thus, the Board finds that this issue has been properly developed for appellate consideration. 

In October 2010 and January 2011, the Veteran testified at hearings conducted before the undersigned Acting Veterans Law Judge (VLJ) at the RO.  The transcripts of the hearings are of record. 
In April 2011, the Board remanded the issues on appeal for additional substantive development.  The requested development has been completed and the matters have returned to the Board for appellate consideration. 

Also developed for appellate consideration at the time of the Board's April 2011 remand were the issues of entitlement to service connection for back and right knee disabilities, acquired psychiatric disability, to include post traumatic stress disorder (PTSD) and disability manifested by bilateral numbness of the lower extremities.  By May and August 2012 rating decisions, however, the Appeals Management Center granted service connection for those disorders, and the claims are no longer on appeal.

As noted in the Introduction section of the Board's April 2011 remand, the issue of  entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets that a further remand is warranted in this case.  Pursuant to the Board's April 2011 remand directives, in June 2011, VA examined the Veteran, in part, to determine the etiology of his claimed bilateral foot, left knee and neck disabilities, each to include whether or not they were related to in-service motor vehicle (bilateral foot and left knee disabilities) and motorcycle accidents (neck disability) in January 1977 and April 1980, respectively.  (See June 2011 VA orthopedic examination report). 

The June 2011 VA examiner diagnosed the Veteran, in part, with bilateral pes planus with secondary chronic plantar fasciitis, left knee myofascial syndrome and cervical myofascial syndrome with secondary degenerative joint disease and intermittent positional radiculopathy, which was worse on the left than the right.  Concerning each of these disabilities, the June 2011 VA examiner opined that they were less likely as not to have been caused by or the result of active military service.  The VA examiner indicated that he could not find anything in the service treatment records to support either causation or aggravation of these disabilities during service; thus, he could not connect them to active service without resort to mere speculation.  Id. 

 In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, that statement is (in and of itself) a medical opinion that must be supported by explanation of rationale; and it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  The June 2011 examiner did not provide a rationale for his opinion that he could not resolve the issues of service connection for bilateral foot, left knee and neck disabilities without resort to mere speculation.  It is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the June 2011 VA examiner did not include an explanation of rationale for his opinion, the examination is inadequate with respect to the claims for service connection for bilateral foot, left knee and neck disabilities.  Accordingly, an additional VA orthopedic examination is required on remand.

Further, and with respect to the claim for service connection for a left knee disability, at the close of the June 2011 examination, the VA examiner noted that the Veteran had argued that his chronic right knee pain was a causative [factor] of his left knee disability.  The VA examiner opined that because there was no medical authority or literature that supported such a contention, he was unable to service connect the left knee due to a secondary effect of injury to the right knee.  (See June 2011 VA examination report).  The Veteran is service connected for a right knee disability.  Although the Veteran has generally alleged that he has a left knee disability as a result of the in-service January 1977 motor vehicle accident, he has, according to the June 2011 VA examiner, argued that it is secondary to his right knee disability.  Id.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2013), and compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In view of the foregoing, the Board finds that it is necessary to have a VA examiner provide an opinion that addresses the aggravation component of the Veteran's secondary service-connection claim for a left knee disability and to have him or her provide supporting rationale for all opinions expressed.  Jones, supra.

Pursuant to the Board's April 2011 remand directives, the RO/AMC was also directed to schedule the Veteran for a VA neurological examination in conjunction with his claim for service connection for a disability manifested by numbness of the bilateral upper extremities.  (See April 2011 Board remand, page (pg.) 7)).  Specifically, the examiner was to determine the nature and etiology of any currently present numbness of the upper extremities and indicate whether any such condition was at least as likely as not related to service, to include the January 1977 motor vehicle accident.  The RO did not schedule the Veteran for the requested neurological examination.  As noted above, the Veteran was afforded a VA orthopedic examination in June 2011.  Given that the RO did not comply with the Board's remand instructions in scheduling the Veteran for a VA neurological examination in conjunction with the claim for service connection for a disability manifested by numbness of the bilateral upper extremities, this claim must be remanded pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing his claims, with reference to 38 C.F.R. § 3.310 as applicable.

2.  The Veteran's claims file must then be returned to either the examiner who conducted the June 2011 VA orthopedic examination or another similarly qualified orthopedic specialist (if that examiner is unavailable).  The specialist is requested to review the claims file, including the Veteran's contentions, and provide opinions as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's diagnosed bilateral pes planus with plantar fasciitis, left knee myofascial syndrome and cervical myofascial syndrome with secondary degenerative joint disease are etiologically related to service, to include the Veteran's January 1977 (bilateral foot and left knee disabilities) and April 1980 motor vehicle and motorcycle accidents (neck disability), respectively. 

The examiner must provide appropriate reasons and rationale for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history of having had bilateral foot, left knee and neck pain since the in-service January 1977 motor vehicle accident (bilateral foot and left knee pain) and April 1980 (neck pain) motorcycle accident; and that his reports must be considered in formulating the requested opinions.

In regard to the Veteran's left knee myofascial syndrome, the examiner must offer a clear, well-reasoned opinion as to whether it is at least as likely as not (50 percent or greater probability) that it has been permanently aggravated by the service-connected right knee disability.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

A complete rationale for all opinions expressed must be provided.  

3.  The Veteran should be afforded a VA neurological examination in order to determine whether he has a numbness of the bilateral upper extremities disability that is related to military service.  The claims folder must be made available to the examiner for review in conjunction with the examination. 

After completion of the examination and review of the record, the examiner should answer the following questions for each claimed disability: 1) Does the Veteran have a current and chronic numbness of the bilateral upper extremity disability? 2) If the Veteran is found to have a current numbness of the bilateral upper extremity disability, is it at least as likely as not (50 percent or greater probability) etiologically related to service, including the Veteran's January 1977 motor vehicle accident? 

A complete rationale for all opinions expressed must be provided. 

3.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative; then return the case the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
	A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



